Motion for Rehearing Granted; Memorandum Opinion filed August 20, 2015,
Withdrawn; Appeal                        Reinstated; and Order filed
October 23, 2015.




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00188-CV
                                ____________

                     RICARDO TIJERNIA, Appellant

                                      V.

  ROBERT WYSONG AND HOUSTON INTERNATIONAL AIRCRAFT
                  SUPPORT, INC., Appellee


                  On Appeal from the 189th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-14628

                                  ORDER

     On August 20, 2015, this court issued an opinion dismissing this appeal. On
September 8, 2015, appellant filed a motion for rehearing. The motion is
GRANTED.

     This court’s opinion filed August 20, 2015, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                PER CURIAM